internal_revenue_service number release date index number ----------------------------- ----------------------------------------------- ----------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------- telephone number --------------------- refer reply to cc corp b06 plr-136938-08 date date legend taxpayer ------------------------------------------------ ----------------------- business a -------------------------------------- business b ------------------------------------ professionals ---------- task c clients m n o date year state x dear -------------- ----------------------------------------------------------------------------------------- ----------- ---- ---- -- ----------- ------- ---------- this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted plr-136938-08 in that request and in subsequent correspondence is summarized below unless otherwise indicated references herein to code sections and regulations sections are to the applicable internal_revenue_code and income_tax regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer is a state x cash_basis c_corporation with a calendar tax_year taxpayer was created on date year as a personal_service_corporation taxpayer performs business a and business b taxpayer is wholly owned by m number of professionals none of the professionals own less than o nor more than n of taxpayer stock the professionals among their many duties for taxpayer perform task c taxpayer bills its clients for the services performed by the professionals and when the invoices are paid taxpayer pays salaries and wages to the professionals taxpayer also has other employees such as nonshareholder clerical staff and nonshareholder professionals proposed transaction taxpayer will elect to be an s_corporation pursuant to sec_1362 and may have built-in gains from outstanding accounts_receivable taxpayer requests this letter_ruling to determine whether certain salary expenses and other outstanding costs relating to the production of the outstanding accounts_receivable at the time of an s election will qualify as built-in losses under sec_1374 representation taxpayer has represented that it will pay to its professionals who are shareholders within the first two and one-half months of the recognition_period all salary and wage expenses that are related to the production of accounts_receivable that are outstanding on the effective date of the s election law sec_1374 provides that any loss recognized on a disposition of an asset during the recognition_period is recognized_built-in_loss to the extent the s_corporation establishes that it held the asset on the first day of the recognition_period and such loss does not exceed the excess of i the adjusted_basis of such asset as of the beginning of such first taxable_year over ii the fair_market_value of such asset as of such time plr-136938-08 sec_1374 provides that any item of deduction properly taken into account during the recognition_period but attributable to periods before the first day of the recognition_period is recognized_built-in_loss for the taxable_year for which it is allowable as a deduction sec_1374 provides that an s corporation's net_unrealized_built-in_gain is properly adjusted for items of income and deduction that would be recognized_built-in_gain or loss if taken into account during the recognition_period sec_1_1374-4 of the income_tax regulations provides in relevant part that any item of deduction properly taken into account during the recognition_period is recognized_built-in_loss if the item would have been properly allowed as a deduction against gross_income before the beginning of the recognition_period to an accrual- method taxpayer sec_1_1374-4 limits the treatment under sec_1_1374-4 of items of deduction properly taken into account during the recognition_period as recognized_built-in_loss the limitation of sec_1_1374-4 applies to items of deduction constituting payments to related parties and any amount properly deducted during the recognition_period under sec_404 relating to payments for deferred_compensation sec_1_1374-4 provides that any payment to a related_party properly deducted in the recognition_period under sec_267 will be deductible as recognized_built-in_loss only if i all events have occurred that establish the fact of the liability to pay the amount and the exact amount of the liability can be determined as of the beginning of the recognition_period and ii the amount is paid a within the first two and one-half months of the recognition_period or b to a related_party owning less than five percent by voting power and value of the corporation’s stock both as of the beginning of the recognition_period and when the amount is paid sec_1_1374-4 provides that any amount properly deducted in the recognition_period under sec_404 will be deductible as recognized_built-in_loss to the extent i all events have occurred that establish the fact of the liability to pay the amount and the exact amount of the liability can be determined as of the beginning of the recognition_period and ii the amount is not paid to a related_party to which sec_267 applies rulings based solely on the information and representation submitted we rule on the proposed transaction as follows plr-136938-08 taxpayer’s payments to the professionals who hold shares in taxpayer of salary and wages relating to the production of outstanding accounts_receivable on the effective date of the s election if paid in the first two and one-half months of the recognition_period qualify as built-in_loss items under sec_1374 taxpayer’s payments to its nonshareholder employees of salary and wages relating to the production of outstanding accounts_receivable on the effective date of the s election if paid during the recognition_period qualify as built-in_loss items under sec_1374 taxpayer’s payments of other unpaid payroll expenses and accounts_payable related to the production of the accounts_receivable outstanding on the effective date of the s election if paid during the recognition_period qualify as built-in_loss items under sec_1374 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether taxpayer qualifies as a subchapter_s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely richard heinecke assistant to the branch chief branch office of associate chief_counsel corporate cc
